SUMMARY ORDER
Fnu Suwilowati, a native and citizen of Indonesia, seeks review of a March 2, 2004 order of the BIA denying a motion to reconsider its August 20, 2003 order affirming the November 22, 2000 decision of immigration judge (“IJ”) Annette Elstein denying Suwilowati’s applications for asylum and withholding of removal. In re Fnu Suwilowati, No. A77 718 574 (B.I.A. March 2, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). A motion to reconsider “requests that the Board reexamine its decision in light of additional legal arguments, a change of law, or perhaps an argument or aspect of the case which was overlooked.” Matter of Cerna, 20 I. & N. Dec. 399, 402 n. 2, 1991 WL 353528 (BIA 1991). In her motion to reconsider, Suwilowati presented the same arguments that she had presented to the BIA on direct appeal of the IJ’s decision, upon which the BIA determined that the record supported the IJ’s pretermittance of her asylum application and denial of her claim for withholding of removal. Because Suwilowati did not present any new arguments to the BIA in her motion to reconsider, the BIA did not abuse its discretion in denying the motion. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (citing Strato v. Ashcroft, 388 F.3d 651, 655 (8th Cir.2004)).
For the foregoing reasons, the petition for review is DENIED. The pending motion for a stay of removal in this petition is DENIED as moot.